The defendant's petition for certification to appeal from the Appellate Court, 189 Conn. App. 119, 206 A.3d 253 (2019), is granted, limited to the following issues:"1. Did the Appellate Court properly determine, in State v. Moore, 180 Conn. App. 116, 182 A.3d 696, cert. denied, 329 Conn. 905, 185 A.3d 595 (2018), that Public Acts 2015, No. 15-2, § 1 (P.A. 15-2), does not have retroactive effect?"2. If the answer to the first certified question is 'no,' should this court overrule the retroactivity analysis contained in State v. Kalil, 314 Conn. 529, 552, 107 A.3d 343 (2014), and apply the amelioration doctrine to give retroactive effect to P.A. 15-2, § 1?"